Exhibit 10.2


--------------------------------------------------------------------------------


Contract#
 
CT20180221
 
Place of Signing
SiShui
 
Date of Signing
21st February 2018

Shandong Spring Pharmaceutical Co., Ltd.




Healthcare Products Purchase Agreement






February 21st 2018






Healthcare Products Purchase Agreement


Purchaser: Shandong Spring Pharmaceutical Co., Ltd. (hereinafter referred to as
Party A);


Supplier: Shandong Yongchuntang Group Co., Ltd. (hereinafter referred to as
Party B):
After full negotiation between both parties, this contract is concluded
specially for mutual compliance.

--------------------------------------------------------------------------------


 
Article 1: Product Name, Variety, Specification and Quality


1. Product Name, Variety, Specification, Unit Price


Product Code
Product Name
Specifications
Unit
Purchase Order Price
Product Combination Details
           
CT001
Healthcare Products Portfolio No. 1
1*3
Set
650.00
1 bottle of ganoderma and rhodiola capsules, 1 bottle of spirulina green
treasure capsules, 1 bottle of zinc, calcium, vitamin tablets
           
CT002
2.Healthcare Products Portfolio No. 2
1*3
Set
650.00
1 bottle of ganoderma and rhodiola capsule, 1 bottle of spirulina capsule, 1
bottle of ginkco green treasure protein tablets
           
CT003
Healthcare Products Portfolio No. 3
1*3
Set
1280.00
1 bottle of acer truncatum bungee seed soft capsules for children (300mg per
capsule), 1 bottle of acer truncatum bungee seed soft capsules for adults (500mg
per capsule), 1 bottle of ganoderma and rhodiola capsules
           
CT004
Healthcare Products Portfolio No. 4
1*3
Set
650.00
1 bottle of Kang Le capsules, 1 bottle of (ii) Spirulina green treasure
capsules, 1 bottle of (iii) Wolfberry tablets
           
CT005
Healthcare Products Portfolio No. 5
1*3
Set
650.00
1 bottle of spirulina green treasure capsules, 1 bottle of compound saussurea
aloe tablets, 1 bottle of compound wolfberry tablets
           
CT006
Ginkgo Aglycone soft capsules
0.5g x 80 capsules
Bottle
360.00
             
CT007
Ginkgo Herbal Tea
3x2.5gx180 bags
Box
680.00
             
CT008
Ginkgo Skincare Product Package
1*5
 
700.00
1 each of eye cream, night cream, lotion, active skin, essence
           
CT009
Magnetic mattress products
1*3
Set
7780.00
1 set of mattress, 2 sets of pillow



2. The quality requirements of products are implemented according to national
standards.

--------------------------------------------------------------------------------



Article 2: Quantity, Unit of Measurement and Measurement Method of Products

 1. Product Supply Quantity: Party B determines the supply quantity according to
Party A's sales situation.


2. Units of Measurement, Measurement Methods: Party B's product packaging (box
or bottle) as a unit.


Article 3: Packaging Standards and Outer Packaging of Products

The packaging is not polluted, not broken, and easy to transport. The packaging
is a three-layer corrugated carton.


Article 4: Delivery Methods and Shipping Methods of Products
1. Delivery Method: Party A picks up the goods from Party B's warehouse, and the
two parties confirm the delivery quantity and sign it each day.
2. Transportation: Third-party Logistics Company to carry out the shipment.
Article 5 Delivery Requirements for Products: Party B must guarantee Party A's
source of supply and must not be out of stock.



--------------------------------------------------------------------------------

Article 6: Settlement of Product Prices and Payments
1. The price of the product is executed at the agreed prices of both parties:
2. Settlement of Product Payment: three times monthly settlement , 10 days once
by the shipping commissioner after summarize shipments and along with the sales
department's sales data check, after verifying the final amount, the purchase
price amount is deducted from Party A's advances to Party B.
Article 7: Time and Method for Disputing Products

1. When Party A picks up the goods and finds that the product's type, model,
specification, and quality are not compliant, it must not pick up the goods.
2. Party A shall not raise any objection due to damage caused by packaging or
other problems during the transportation process.
Article 8: Liability for Breach of Contract
1. Party A shall issue a purchase plan to Party B one month before hand, Party B
shall arrange the production according to this plan to ensure Party A's supply.
If Party B could not deliver on demand, Party A should pay Party B a penalty of
3% of the price of the goods to be delivered.
2. As a result of the quality defects in the production process and the customer
of Party A complaints, the resulting costs incurred are borne entirely by Party
B.
Article 9: Force Majeure
If either Party A or B fails to perform the contract due to the cause of force
majeure, it shall promptly notify the other party of the reasons for failure to
perform or inability to perform fully, in order to reduce the losses that may be
caused to the other party. After obtaining the proof from relevant institution,
it is allowed for postponement of performance, partial performance or
non-performance of the contract and according to the circumstances may be
partially or completely exempted from liability for breach of contract.

--------------------------------------------------------------------------------

Article 10: Others


The liquidated damages, compensations and various economic losses that should be
paid in accordance with the provisions of this contract shall be paid within 10
days after clarifying the responsibilities; otherwise, they shall be treated as
overdue payments. However, either party may not deduct the goods themselves or
deduct the payment to cover them.
If there is a dispute in this contract, the parties concerned shall promptly
negotiate and resolve it. When the negotiation fails, either party may apply to
the Arbitration Commission for arbitration or may directly file a lawsuit in the
People's Court.
This contract has been signed and effective since February 26, 2018. The
contract period is one year. (If there is no change in the terms of the
contract, it will be automatically extended upon expiration.) Both sides of
Party A and Party B shall not arbitrarily change or rescind the contract during
the execution period of the contract. If the contract has any unsettled affairs,
the two parties must negotiate with each other and make supplementary
provisions. The supplementary provisions are equivalent to the contract. The
original copy of this contract is made in two copies, Party A and Party B each
hold one copy.
Purchaser: (official seal) Supplier: (official seal)


Legal Representative: Weirong Wu  Legal Representative: Tinghe Yan


Signing date: February 21, 2018



--------------------------------------------------------------------------------